Citation Nr: 1439898	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Evaluation of post-operative residuals of a left knee medial meniscectomy with internal derangement and anterior instability, currently rated as 10 percent disabling.

2.  Evaluation of degenerative changes of the left knee, initially rated as 10 percent disabling.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disabilities.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, E.D.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file was subsequently transferred to the RO in Detroit, Michigan.

During the course of the appeal, in a June 2009 rating decision, the Veteran was granted a separate, 10 percent rating for his degenerative changes of the left knee, effective August 29, 2007.  As this evaluation was granted as part of the Veteran's claim for an increased rating, and he has not indicated that he is satisfied with the disability ratings assigned for his left knee, it remains part of the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In April 2010, the Veteran and E.D. appeared at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) of the Board.  The transcript of this hearing was associated with the Veteran's claims file.  VA regulations provide that the Veterans Law Judge that conducts a hearing in a claim must participate in the final determination of the claim.  38 C.F.R. § 20.707.  However, the AVLJ that conducted the hearing is no longer employed by the Board.  The Veteran was offered the opportunity for another hearing, pursuant to 38 C.F.R. § 20.717, but he failed to respond.  As such, the Board will consider his claims based on the evidence of record.

The Virtual VA claims file has been reviewed.  Other than the informal hearing presentation, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the service connection claims for adequate etiological opinions.  In secondary service connection claims, the causation and aggravation aspects of the claim must be addressed in an etiological opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  A prior 2008 VA examination provided an inadequate opinion as it did not provide rationale for the causation aspect and did not address aggravation.  A prior 2010 VA examination did not address aggravation.  A 2011 addendum opinion found there was no aggravation as the changes in the lumbar spine and right knee were likely due to the normal aging process; this rationale address causation, but does not support the aggravation opinion.  Accordingly, remand is again required.  

Remand is required regarding the increased evaluation claims to obtain compliance with a prior Board remand.  A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ did not readjudicate the issues of entitlement to increased evaluations for the service-connected left knee disabilities in a Supplemental Statement of the Case as instructed by Board in the July 2010 remand and as required by VA regulation.  See 38 C.F.R. §§ 19.31(c), 20.1304(c) (2013).  Therefore, this claim must be remanded for this procedural step to be completed.

As considerable time has elapsed in the interim, the RO should also request updated records of any potentially relevant medical treatment.  38 U.S.C.A. § 5103A.  Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment since May 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine and right knee disabilities are aggravated by the Veteran's service-connected left knee disabilities.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

